DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart (U.S. 9080529).
In re claim 1, Klughart teaches a method, comprising: 
introducing known volumes of fuel into a fuel tank of a first vehicle (fig. 6, step 0603; [Col. 12, ln 8-20]; triggering fuel dispenser to transfer a known quantity of fuel into the fuel tank); 
determining correlations of fuel levels  relative to the known volumes of fuel placed into the fuel tank of the first vehicle (fig. 6, steps 0604-0605; [Col. 12, ln 17-20]; return echo time and/or return echo characteristics associated (correlated) with the current fuel level within the fuel tank; note: there are multiple return echo times/ characteristics); 
selecting a non-linear fuel tank model that fits the offset correlations (fig. 6; step 0610; [Col. 12, ln 30-42]; table may be highly non-linear; here, the table is considered to be a “model”).
Klughart further teaches that
calculation of an accurate fuel tank level may require the use of a nonlinear fitting function to be applied to calibrate the data (610). Nonlinear interpolation utilizing calibration datasets such as those illustrated in fig. 6 (0610) are well known to those skilled in the mathematical arts ([Col. 12, ln 30-42]).
Klughart is silent regarding 
wherein the fuel tank of the first vehicle comprises a fuel tank part number;
fuel level percentage values;
offsetting the correlations to compensate for unusable fuel volume of the fuel tank of the first vehicle;
applying the non-linear fuel tank model to a fuel tank comprising the fuel tank part number of a target vehicle.
However, one having ordinary skill in the art would readily recognize and find it obvious that
there are a wide variety of vehicle models produced on assembly lines, with each vehicle consisting of a plurality of parts, and each of these parts having their own part number for ease of inventory control as well as to ensure that the proper part (such as a fuel tank) is mated with the corresponding vehicle;
fuel levels are routinely referenced in fractional values (i.e. ¾ of a tank, ½ a tank) and that their corresponding percentage values (i.e. tank is at 75%, tank is at 50%);
“offsetting” is a common technique used to calibrate data, the simplest example, is in the case of a linear relationship y=mx+b, where b is the intercept and used to offset (or shift) the line y=mx up and down to fit the data as appropriate. Further, since Klughart teaches nonlinear fitting function to be applied to calibrate the data, one having ordinary skill in the art, would find it simple to calibrate the data, by shifting (i.e. offsetting) the data to compensate for an amount of unusable fuel volume (such as fuel below a pickup tube, and thus unusable); 
after determining a fuel tank model for a specific vehicle having a specific fuel tank, that the model can also be applied to another similar vehicle (same make/model), since there would be a commonality in parts (such as a fuel tank), and thus the model would also be applicable to this “other fuel tank” as well;
since vehicle parts (such as a fuel tank) having part numbers, fuel levels being indicated as a percentage, offsetting data points to calibrate data (such as correlations to compensate for unusable fuel volume), and applying a model developed for one part, to other substantially similar parts (such as those having the same part number) are known techniques/practices in the art.

In re claim 2, see claim 1 above.
In re claim 3, Klughart teaches the method according to claim 2, further comprising: 
determining a vehicle identification number (VIN) for the target vehicle included in the request (“present invention may incorporate layers of identification and security within the context of the fuel level sensor and associated electronics...used to store calibration data, vehicle VIN information…”; ([Col. 9, ln 14-29]); 20 43722900.484214656 (35136-1455) and 
selecting the non-linear fuel tank model using the fuel tank part number (see claim 1 above).
Klughart lacks 
determining a fuel tank part number of the target vehicle based on the VIN.
However, it is common to use VINs (Vehicle Identification Numbers) to look up parts specific to that specific vehicle, since it is common and routine for the same make and model of vehicle to come with different vehicle packages/options, as is commonly known in the art. Thus one having ordinary skill in the art would have found it obvious to determine a part number (such as a fuel tank) of the target device (in this case a vehicle) based on the VIN (vehicle identification number).
In re claim 7, see claim 1 above. Klughart further teaches emptying a fuel tank of a vehicle (fig. 6, step 0601; draining the fuel tank to a known level; [Col. 12, ln 8-15]).
In re claim 8, see claim 3 above.

Allowable Subject Matter
Claims 13-20 allowed.
Claims 4-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of Klughart (U.S. 9080529) fails to disclose or reasonably teach
determining an estimate of unusable fuel volume left in the tank;
evaluating the non-linear model candidates by determining at least one of a cross- validation error, mean absolute deviation, and/or a model error tolerance; 
draining the fuel tank to empty; 
determining, based on the fuel tank being empty, 
a fuel level percentage value of the fuel level percentage values; and 
wherein the known volumes of fuel vary in amount.
The prior art of record fails to remedy the above deficiencies found in Klughart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747